On Rehearing.
On application for rehearing, plaintiff alleges that, the first injunction having now been set aside by this court, it can no longer serve as ground for refusing the injunction in the instant case, and that, consequently, the injunction in the instant case should now be maintained, and that, if this is not done, the defendant will proceed to do the things sought to be enjoined.
Our answer is that, if the judgment appealed from was correctly rendered, it must be affirmed, and not reversed; in other words, that the correctness or incorrectness of the judgment is to be determined from the facts as they were then—as they were when the lower judge acted upon them, not as they are now. And so far as concerns the doing of the acts sought to be enjoined our answer is that nothing prevents the plaintiff from now renewing the demand of the instant suit.
Rehearing refused.